Order entered November 18, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01599-CV

                    IN RE MICHAEL RAMBERANSINGH, Appellant

                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-54515-2010

                                          ORDER
                         Before Justices FitzGerald, Lang, and Myers

       The Court has before it relator’s petition for writ of mandamus and motion for

“emergency temporary stay” of the proceedings in the trial court. The Court GRANTS the

motion to stay to the extent that we ORDER the trial court’s October 30, 2013 “Order on Motion

to Revoke Suspended Commitment and Order for Warrant” and “Interlocutory Order on Motion

for Enforcement and Order for Capias and Setting of Bond” STAYED pending further order of

the Court.

       The Court requests that real party file a response to the petition for writ of mandamus by

MONDAY, NOVEMBER 25, 2013.


                                                     /s/   LANA MYERS
                                                           JUSTICE